IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   December 10, 2008
                                No. 08-40208
                             Conference Calendar               Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

ARTEMIO GONZALEZ-GONZALEZ

                                              Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:07-CR-574-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Artemio Gonzalez-Gonzalez appeals the sentence imposed following his
conviction on his guilty plea to a charge of being an alien unlawfully present in
the United States after deportation. He argues that the district court reversibly
erred by imposing a 16-level increase to his base offense level based upon its
determination that his prior Texas conviction for attempted burglary of a
habitation constituted a crime of violence.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-40208

     Gonzalez-Gonzalez concedes that his arguments are foreclosed and raises
them to preserve them for further review.            See United States v.
Cardenas-Cardenas, 543 F.3d 731, 731-32 (5th Cir. 2008); United States v.
Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005). Accordingly, the district
court’s judgment is AFFIRMED.




                                      2